Citation Nr: 1715428	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right ankle disability, claimed as a throat condition.

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, the appeal was transferred to the Providence, Rhode Island RO. 


FINDINGS OF FACT

1.  A December 2000 rating decision denied entitlement to service connection for a right ankle disability.  

2.  Evidence received since the December 2000 rating decision, including a positive nexus opinion from Dr. M.H., is new and material, and the Veteran's claim is reopened.

3.  The Veteran's right ankle disability is related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 2000 rating decision is new and material; the service connection claim for a right ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2016).

2.  The criteria to establish service connection for right ankle disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this decision, the Board reopens the service connection claim for a right ankle disability, which represents a complete grant of the benefit sought.  The duty to notify with respect to that claim need not be addressed further.

II.  New and Material Evidence

The Veteran's original claim for entitlement to service connection for a respiratory disability was denied in a December 2000 rating decision, but the Veteran did not appeal.  The Veteran filed a new claim, which was denied by the RO in a June 2011 rating decision; the Veteran has appealed.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the RO's rating decision, medical records show a positive nexus opinion from Dr. M.H. who stated the Veteran's current right ankle disability is related to his right ankle injury during service.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a respiratory disability is addressed below.  

III.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking service connection for his right ankle disability.  He contends that spraining his right ankle during service weakened his ankle and made him more susceptible to future injuries, which has resulted in chronic pain and weakness in the right ankle.  In addition, he reported limited range of motion and flexibility.  See April 2013 statement.  

In December 1999, the Veteran had a QTC examination.  Although the Veteran reported pain, stiffness and swelling, the examiner did not report any irregularities.  The ankle joints did not have any heat, redness, swelling, effusion, drainage, weakness, instability or abnormal movement.  The x-ray was normal.  

In September 2016, Dr. M.H. stated that the Veteran's ankle disability was more likely than not caused by injuries sustained during service.  His previous ankle injuries led to more instability in the right ankle, which the 2008 MRI showed.  X-rays from September 2016 showed joint space changes and osteoarthritic changes due to the instability in the right ankle joint.

In review of the record, the medical evidence shows continued treatment for right ankle injuries, including several sprains.  

The Board finds service connection for the Veteran's right ankle disability is warranted because he satisfies the three required elements. 

First, the Veteran contends his right ankle disability persists and the record supports his contentions.  Specifically, Dr. M.H.'s letter stated x-rays verified joint space changes and osteoarthritic changes occurred due to the instability in the right ankle joint.  As such, the Veteran satisfies the first element - a current diagnosis.

Second, the Veteran's service treatment records (STRs) show treatment for a right ankle sprain in December 1985.  Additional records discussed his follow-up status post third-degree sprain with poor range of motion, massive swelling, and there was an absence of a dorsal pulse.  Therefore, the Veteran satisfies the second element - an in-service occurrence.

Third, Dr. M.H. stated the Veteran's ankle problems were more likely than not caused by the injuries sustained during his military service.  Consequently, the Veteran satisfies the third element - a nexus between the current diagnosis and an in-service occurrence.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ankle disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a right ankle disability is reopened.

Entitlement to service connection for right ankle disability is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


